               Case 2:16-cr-00167-TLN Document 68 Filed 03/01/21 Page 1 of 3

 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   KURT A. DIDIER
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7
                                    IN THE UNITED STATES DISTRICT COURT
 8
                                      EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           Case No.: 2:16-CR-000167-TLN

11                Plaintiff,                             STIPULATION FOR THE CREDITING OF
                               v.                        DEFENDANT’S PREJUDGMENT PAYMENTS
12                                                       PAID DIRECTLY TO VICTIM HOLT OF
     KEVIN LEE CO,                                       CALIFORNIA TOWARDS THE RESTITUTION
13                                                       TO BE ORDERED IN THE JUDGMENT; AND
                  Defendant.                             ORDER THEREON
14

15

16

17          By order filed February 1, 2021 (the Order), the Court directed the Clerk of Court to accept the

18 prejudgment payments defendant Kevin Lee Co (Co) previously made and may still make towards the

19 criminal monetary penalties the parties anticipate the Court will order at sentencing (the Judgment

20 Amount). ECF No. 64. The Order further directs the Clerk to deposit the prejudgment payments into

21 the Court’s deposit fund to be applied against the Judgment Amount. Id. This stipulation, similarly, to

22 the one that led to the Order, concerns the disposition of prejudgment payments at sentencing, although

23 the payments at issue here were paid directly to Holt of California (Holt), the sole victim in the case.

24          In his plea agreement, Co agreed to pay Holt $4,542,236.08 in restitution. ECF No. 16 at 3.

25 Holt is not a signatory to this stipulation but has acknowledged in writing its receipt of prejudgment

26 payments directly from Co and a non-party to be credited against the anticipated restitution to be ordered
27 in the case. Declaration of Kurt A. Didier, filed concurrently herewith, Exhibit “A.” The United States

28
     STIPULATION FOR THE CREDIT
     OF DIRECT VICTIM PAYMENTS;
     AND ORDER
30
                 Case 2:16-cr-00167-TLN Document 68 Filed 03/01/21 Page 2 of 3

 1 and Co (the Parties) agree the direct prejudgment payments to Holt should be credited towards the

 2 restitution ordered in the judgment and, accordingly, stipulate as follows:

 3          1.      Co signed a plea agreement on September 27, 2016 in which he agreed to plead guilty to

 4 Count One of the Information, Wire Fraud, in violation of 18 U.S.C. § 1343, and Count Nine, Money

 5 Laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i). ECF No. 16. In his plea agreement, Co agreed

 6 to pay a $200.00 special assessment and $4,542,236.08 in restitution to Holt. Id. at 3. The plea

 7 agreement reserves the Parties’ right to argue for or against a fine at sentencing. Id.

 8          2.      The Court entered Co’s guilty plea to Counts One and Nine of the Information and

 9 adjudged him guilty following his change of plea hearing. ECF No. 13. Sentencing is currently set for

10 June 17, 2021. ECF No. 66.

11          3.      The presentence investigation report recommends that the Court order payment of a

12 $200.00 special assessment, a $15,000.00 fine, and $4,542,236.08 in restitution to Holt. ECF No. 58, at

13 16. The Parties anticipate the Court will order Co to pay Holt $4,542,236.08 in restitution.

14          4.      Holt acknowledges that it has received, to date, a total of $493,828.03 in funds and

15 property in-kind towards its losses attributable to Co’s offense conduct. Didier Decl., Exh. “A.”

16          5.      Based on the foregoing, the Parties agree the Court should enter an order:

17                  A.     Directing the Clerk of Court to credit Co in the amount of $493,828.03 against the

18          restitution ordered in the Judgment; and

19                  B.     Approving and adopting the Stipulation in its entirety.

20                                                        Respectfully submitted,

21 FOR THE UNITED STATES:                                 McGREGOR W. SCOTT
                                                          United States Attorney
22 Dated: February 25, 2021

23                                                By:     /s/ Kurt A. Didier
                                                          BRIAN A. FOGERTY
24                                                        KURT A. DIDIER
                                                          Assistant United States Attorneys
25 FOR DEFENDANT KEVIN LEE CO:

26
27 Dated: February 25, 2021                       By:     /s/ Donald H. Heller (by permission)
                                                          DONALD H. HELLER, ESQ.
28                                                        Attorney for Defendant Kevin Lee Co

                                                         2
30
               Case 2:16-cr-00167-TLN Document 68 Filed 03/01/21 Page 3 of 3

 1                                                  ORDER

 2          The Court, having reviewed the court files and the Parties’ Stipulation for the Crediting of

 3 Defendant’s Prejudgment Payments Paid Directly to Holt of California Towards the Restitution to be

 4 Ordered in the Judgment (the Stipulation), and good cause appearing therefrom, hereby APPROVES the

 5 Stipulation in its entirety.

 6          Accordingly, IT IS ORDERED that the Clerk of Court shall apply a $493,828.03 payment credit

 7 towards the restitution ordered in the judgment, which is the amount victim Holt of California

 8 acknowledges it has received towards its losses attributable to Co’s offense conduct.

 9          IT IS SO ORDERED.

10
     DATED: February 28, 2021
11

12

13

14                                                           Troy L. Nunley
                                                             United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                         3
30
